Citation Nr: 1716584	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO. 11-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Board denied the claim for a rating in excess of 70 percent for recurrent major depressive disorder. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court). In May 2016, the Court granted a joint motion for remand that vacated and remanded the November 2015 Board decision.

In August 2016, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's major depressive disorder has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms of anger, depression, irritability, chronic sleep impairment, decreased energy and motivation, difficulty in adapting to stressful circumstances, and inability to establish or maintain effective relationships but is not manifested by total occupational and social impairment at any point during the appeal period.


CONCLUSION OF LAW

The criteria for disability rating for a major depressive disorder in excess of 70 percent have not been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided VA examinations for the claim on appeal in October 2009 and November 2011. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The VA examinations and opinions during the appeal period are responsive to the August 2016 Board remand directives and are adequate to decide the Veteran's claims on appeal. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, DC 9434. Under the General Rating Formula for Mental Disorders, a 70 percent disability  rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. 

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

The Board notes that the use of the GAF scale has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013). In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.

The Court in Mauerhan v. Principi stated that "when evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupation and social impairment." See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 442.

The Veteran contends that his major depressive disorder should be rated higher than the currently-assigned disability rating of 70 percent under 38 C.F.R. § 4.130, DC 9434. Specifically, the Veteran asserts that his disability has increased in severity.

An April 2009 VA medical record reflects that the Veteran appeared at his mental health clinic visit on time, alert, oriented, ambulatory, and seemed to be in a good mood. The Veteran was clear, coherent, and relevant, and flatly denied any time of suicidal ideation, except at times he felt tired and did "not have much desire to live." The Veteran was employed as a forklift operator. The examiner assigned a GAF score of 60.

August 2009 private medical records indicate that the Veteran was admitted to a private hospital involuntarily for four days after having thoughts of running his car off the bridge. The Veteran reported increased depression five days prior to being admitted due to the nearing of the two year anniversary of his brother's death. The Veteran voiced suicidal intention and was using ecstasy and cocaine with alcohol in the week prior admission, relapsing after a period of abstinence from substances. He stated that his fiancée did not like his drug and alcohol usage and wanted him to quit substance abuse. The Veteran expressed feeling very depressed and did not want to live anymore. He reported that his life had been like a roller-coaster and that he suffered from depression "on and off." The Veteran denied any prior suicide attempts, however also said that he had thoughts of shooting himself.

The Veteran had a mental status evaluation at the private hospital on August 11, 2009. The medical professional indicated that the Veteran came willingly and was quite engaging during the interview. The Veteran was pleasant and cooperative and gave appropriate answers. The Veteran was concerned about his substance abuse and wanted help with it. According to the medical professional, the Veteran's mood appeared to be depressed but he was not psychotic at the time and was responsible for his actions; knowing right from wrong. His insight and judgment appeared to be fair, was voluntary, and competent. The examiner described the Veteran as appearing calm and composed and assigned the Veteran a GAF score of 35.

On August 12, 2009, while inpatient at the private hospital, the Veteran stated that he would no longer use drugs and alcohol. He felt depressed and guilty about substance abuse and usage. He denied suicidal ideation and had been attending group therapy sessions. The Veteran reported poor sleep, which he asserted was common and for which he took over the counter medication at home. The Veteran was noted to have been calm and pleasant and was talking to peers but he reported depression as an eight on a scale from one to ten, however he denied suicidal or homicidal ideation or intent. 

On August 13, 2009, the Veteran denied suicidal or homicidal ideation, and there was no reported evidence of psychosis. The Veteran had been visibly participating in group therapy sessions and interacting with peers. He was noted to be cooperative, pleasant, polite and able to verbalize his needs to staff. The Veteran reported mild depression but denied complaints of pain or thoughts of harm and auditory or visual hallucinations 

On August 14, 2009, the Veteran indicated that he felt he had recovered and was ready to be discharged. The Veteran stated that medication management, group therapy, and interaction with the men on his floor were helpful in his recovery. He indicated that he planned to only return to the facility as a volunteer. The Veteran mentioned that he planned to retire from work and receive 100 percent disability compensation. The Veteran was alert and oriented at discharge with a GAF score of 55.

The Veteran's symptoms around the time of his involuntary hospital stay in August 2009 included relatively severe depressive symptoms affecting the ability to function independently, appropriately, and effectively. The Veteran exhibited poor sleep, suicidal ideation, impaired impulse control, and difficulty adapting to stressful circumstances. This symptomatology is contemplated by the Veteran's current 70 percent disability rating. The August 2009 private medical records from the Veteran's hospitalization do not reflect that the Veteran exhibited total social and occupational impairment. During hospitalization, the Veteran appeared to be depressed but was not psychotic and was responsible for his actions and knew right from wrong; he had logical speech; his judgement and insight appeared fair; and was polite, pleasant, cooperative, calm, and composed to staff and fellow patients and members in his group therapy sessions. 

An August 2009 VA medical record indicates that the Veteran attended an individual therapy session with a social worker. The Veteran presented with bright affect and mood, his appearance was casual with fair grooming, and his thinking was goal directed and organized. The Veteran's psychomotor activity was normal, his eye contact was good, his judgment and insight were intact, and there were no signs of psychosis. The Veteran described his recent hospitalization to the social worker, stated that he felt "great," and denied any suicidal thoughts or intent and hallucinations. His GAF score was 65.

In an October 2009 follow-up therapy session with the VA social worker from August 2009, the Veteran reported feeling depressed and that he experienced erratic sleep. The social worker noted essentially the same findings as in August 2009 and indicated that the Veteran's GAF score was 67.

During the October 2009 VA examination, the Veteran reported that he did not feel that he was doing well and remained depressed despite treatment. The Veteran had trouble falling and staying asleep; sometimes he stayed up all night. He stated that he felt exhausted during the day and that he had trouble paying attention at work. The VA examiner noted that the Veteran had an ongoing relationship with his girlfriend of five years, lived with his brother, that he had occasional contact with his two adult sons, and that he was very close to his parents and talked to them daily. The Veteran reported that he did not speak to his brother even though he lived with him because they did not get along. He also reported difficulty in his relationship with his girlfriend and that he did not have any friends outside of family. The Veteran stated that he enjoyed watching television, lifting weights, walking, and attending church. The examination report reflects the Veteran's August 2009 suicidal thoughts and hospitalization and that the Veteran had been sober since that incident. The VA examiner found the Veteran to be cooperative, friendly, relaxed, clean, appropriately dressed, with depressed mood and normal affect, and oriented to person, time, and place. The Veteran sometimes experienced auditory hallucinations and mild memory impairment. The Veteran had paranoid ideation and felt others were out to get him. The examiner noted that the Veteran did not exhibit inappropriate or obsessive behavior, that he interpreted proverbs appropriately and had good impulse control. The Veteran did not have panic attacks, homicidal thoughts, episodes of violence, or any problems with activities of daily living and was able to maintain minimum personal hygiene. The examiner indicated that the Veteran had passive suicidal thoughts but no plan or intent. The Veteran was employed as a fork lift operator full time, however he reported that he had lost 12 weeks of work in the preceding 12 month period due to his depression causing his inability to get out of bed. 

The October 2009 VA examiner indicated that the Veteran's GAF score was 60 and specifically noted that the Veteran suffered from depressive symptoms such as decreased concentration, anger issues and difficulty following instructions at work; relationship problems, particularly with his brother; impaired judgment; and mood swings. The VA examiner opined that there was not total occupational and social impairment due to the Veteran's mental disorder signs and symptoms but there was reduced reliability and productivity, as discussed above. 

The symptoms exhibited by the Veteran up to the time of the October 2009 VA examination are contemplated by the 70 percent disability rating in effect, which encompasses occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty adapting to stressful circumstances (including work); inability to establish and maintain effective relationships. The VA examiner opined that the Veteran's major depressive disorder did not rise to the level of total occupational and social impairment.

A January 2010 VA medical record indicates that the Veteran was alert, oriented, and ambulatory, however reported that he was not doing well with depression due to running out of medication. The Veteran's mood was anxious and his speech was pressed. The Veteran was noted to have lost a considerable time of work and stated that it was a struggle sometimes to get up in the morning for work. His GAF score was 64.

In July 2010 VA medical record, the medical professional noted that the Veteran was alert and orientated times 4 (to person, place, time, and situation), saw shadows and heard false noises, was in a depressed mood, restless, helpless, agitated, and exhibited self-harm thoughts and anhedonia. The medical professional indicated that the Veteran's common mood states included sad/depressed, anxiety, boredom, guilt/shame, anger, alienated, overwhelmed, and emptiness. The Veteran denied any thoughts of self-harm and had a GAF score of 42.

VA medical records reflect that the Veteran's GAF score was 55 in August 2010, 42 in September 2010, in December 2010 the Veteran's GAF score was 42 and he felt somewhat depressed and was not sleeping enough, in February 2011 the Veteran's GAF score was 43, and in June 2011 his GAF score was 45.

An August 2011 VA medical record reflects that the Veteran reported feeling much better with changes in his medication and that he was sleeping better and feeling less depressed. An alcohol screening test was negative and indicated that the Veteran did not have a drink containing alcohol in the preceding year. The Veteran's GAF score was 46.

In February 2012, May 2012, and November 2012 VA medical records, the medical professional noted that the Veteran was alert and orientated times 4, there was no acute distress, he was in an euthymic mood and his affect was congruent. The Veteran made good eye contact, had a normal speech rate and volume, logical and relevant content, and appeared goal directed. His insight into problems and judgment / decision making was fair to good and his thoughts appeared organized and linear with no evidence of psychosis present. The Veteran's self-harm risk assessment was unremarkable and his GAF scores were 45 in February 2012, 49 in May 2012 and 45 in November 2012.

VA medical records from July 2013, April 2014, and June 2014 indicate that the Veteran was alert and orientated times four; had no acute distress; was in an euthymic mood; his affect was congruent; made good eye contact; speech was a normal rate and volume; and the content of the Veteran's speech was logical, relevant, and goal directed. The Veteran's insight into problems and judgment/decision making was fair to good and his thoughts appeared organized and linear with no evidence of psychosis present. Self-harm risk assessments were unremarkable. The July 2013 medical professional indicated that the Veteran reported doing well in general but had problems sleeping and had lingering depression. In April 2014 and June 2014 VA medical records, the medial professional indicated that the Veteran struggled with anxiety after his father's death. The Veteran's GAF scores were 48 in July 2013 and April 2014 and 49 in June 2014.

The Veteran's GAF scores ranged from 35 to 67 during the period since September 2009 and the time that the GAF scale was phased out with the implementation of DSM-V, with his last recorded GAF score in June 2014. The Veteran's lowest GAF score of 35 was noted when the Veteran was admitted inpatient for thoughts of driving off a bridge in August 2009. Private hospital records from August 2009 indicate that the Veteran experienced a tough time with the anniversary of his father's death but he quickly recovered and was discharged. The Veteran denied suicidal or homicidal ideation, denied thoughts of self-harm, and there was no reported evidence of psychosis. The Veteran had been visibly participating in group therapy sessions and interacting with peers. He was noted to be cooperative, pleasant, polite and able to verbalize his needs to staff. Between August 2009 and June 2014, the Veteran's GAF scores ranged from 42 to 67, which correlates with moderate-to-severe difficulty in social or occupational functioning. 

Further, a March 2009 performance evaluation from his employer indicates that the Veteran's performance rating was "fully successful." Specifically, he exceeded expectations in service orientation and his supervisor noted that the Veteran was "willing to help and assist others." The Veteran was rated "fully successful" in job skill/knowledge, work quality, productivity, and dependability. The Veteran was noted to be "sick 40.8% due to medical reasons," however; the performance review indicates that he was fully able to perform his job duties despite medical difficulties.  This is evidence against total occupational impairment.

In a July 2015 visit to the VA mental health clinic, the Veteran stated, "I am out of some of my meds and I am more depressed." The Veteran reported that he ran out of all his prescribed medication except for Sertraline and Bupropion and therefore felt more depressed and was not able to sleep. The Veteran stated that he had been married and divorced twice but was engaged and was going to marry his longtime girlfriend. The Veteran was active in his church and indicated that it had made a tremendous difference in his depression. The Veteran had "episodes" of depression where he could not get out of bed to go to work for periods of two or three days at a time. He stated that this decreased in frequency and at the time of the clinical visit occurred about twice monthly, down from twice weekly. The Veteran reported that he isolated himself from others out of fear that he may say or do something upsetting and that he had a lack of energy at times. He indicated that his number one problem was insomnia, which he has had for years.

July 2015, August 2015, September 2015, and October 2015 VA medical records indicate that the Veteran was seen by a psychologist for his depression. The Veteran was adequately groomed and appropriately dressed; calm; alert and oriented to person, place, time, and situation; however he exhibited poor eye contact. His affect was constricted and congruent with thoughts and mood. His speech was appropriate and his thought processes were logical and goal directed. The Veteran denied hallucinations in the 90 days preceding the clinical visits. The VA psychologist indicated that the Veteran's memory functions were grossly intact, his sleep and appetite were normal, and that he showed good insight and judgment. The Veteran did not have suicidal or homicidal thoughts, plan, or intent; and had an overall low risk level of self-harm. August 2015 VA medical records indicate the severity of the Veteran's current symptoms as moderate. In September 2015, the Veteran indicated that he was interested in learning how to better deal with stress. He stated that his mood could be "super high" at times and would follow with a depressive episode where he did not want to go to work, isolated himself, had increased irritability, and cry. In October 2015, the Veteran reported "taking things one day at a time" and was an active participant in supportive therapy. His symptom severity at the time according to the psychologist was mild.

April 2016 VA medical records reflect the Veteran's follow-up visit for major depressive disorder. The Veteran stated that he had been more depressed and did not know why. The Veteran reported that he was lethargic, had no energy, that things did not matter much and that he had to force himself to take his girlfriend out to eat on the weekend and attend church on Sunday. The Veteran stated that otherwise, "I do what I have to do and that's it." The medical professional indicated that the Veteran's thoughts were clear, linear, and organized; there was no evidence of psychosis present, his mood was dysthymic, and affect was congruent. The Veteran appeared pleasant and conversive; he initiated appropriate conversation and smiled readily. The Veteran reported that he was "more depressed for several months now." He exhibited normal kinetics and his speech was goal directed and of normal rate and volume. The Veteran was neatly groomed, maintained good eye contact, and did not exhibit gross cognitive or memory deficits. He had good insight and intact judgment. The medical professional noted that the Veteran made two suicide attempts, one in 2005 and one in 2010, however there were no attempts since and the Veteran denied any suicidal or homicidal ideas even though he was more depressed at the time of the April 2016 clinical visit.

In the November 2016 VA examination report, the VA examiner indicated that the Veteran's major depressive disorder manifested in occupational and social impairment with reduced reliability and productivity, which is indicative of a 50 percent rating. The Veteran maintained a "good" relationship with his girlfriend of 12 years and has two adult children. He had no relationship with the oldest child but maintained a good relationship with the youngest child. The Veteran worked full-time as a forklift operator for the preceding 13 years but stated that he missed an estimated 60 days in the year prior to the VA examination because he felt too depressed.

The Veteran appeared to the examination casually dressed with adequate grooming and hygiene. He interacted in a calm, pleasant manner and did not appear unusually anxious. The Veteran's speech was spontaneous, normal, and easily understood. The Veteran did not show signs of unusual behavior and denied suicidal or homicidal ideation. He reported that he had not been hospitalized for mental health treatment since 2009 but stated that he felt "more depressed." The Veteran was alert and orientated times four; was in an dysthymic mood; his affect was congruent; exhibited normal kinetics, made good eye contact; speech was a normal rate and volume, even though he reported anergia; and the content of the Veteran's speech was goal directed. The Veteran's insight into problems and judgment/decision making was fair and his thoughts appeared clear, organized, and linear with no evidence of psychosis present.

The VA examiner indicated that the Veteran was capable of managing his financial affairs. The VA examiner opined that the Veteran's major depressive disorder resulted in reduced productivity and reliability due to problems with depressed mood, fatigue associated with poor sleep, and anhedonia. However, the Veteran was also noted to be alert and orientated with intact judgment, was able to communicate effectively, follow simple instructions, and complete routine tasks. 

The weight of the evidence demonstrates that throughout the appeal period, the criteria for an increased disability rating in excess of 70 percent for the Veteran's service-connected major depressive disorder have not been met. Specifically, the Veteran's major depressive disorder has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9434. The Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning. 38 C.F.R. § 4.126(a).

The Veteran contended that his major depressive disorder is more severe than the evaluation suggested in a September 2009 statement, January 2010 notice of disagreement, June 2011 substantive appeal (VA Form 9), and July 2016 statement through his representative. In the July 2016 statement, the Veteran asserted that a new VA examination was warranted since the previous examination was conducted in October 2009. The Veteran was afforded another VA examination in November 2016. In the June 2011 VA Form 9, the Veteran stated that he missed 40.8 percent of time from work and was heavily medicated when he did make it to work. As discussed above, the Veteran's performance review from March 2009 was "fully successful" despite the time missed from work due to medical leave. The record indicates that the Veteran is fully able to perform his job duties. Furthermore, a private medical record from August 14, 2009 reflects that the Veteran mentioned that he planned to retire from work and receive 100 percent disability compensation. This statement is indicative that the Veteran is motivated to achieve a 100 percent disability rating for his service connected major depressive disorder. Accordingly, the probative value of the Veteran missing 40.8 percent of time from work is diminished.

The Veteran consistently denied suicidal or homicidal ideation, delusions, and hallucinations. VA examiners and clinicians have consistently documented orientation in all spheres, an ability to perform activities of daily living including maintaining minimal personal hygiene, appropriate behavior, and intact memory processes. In addition, VA examiners and clinicians have documented no gross impairment in thought process or communication. The Veteran has relationships with his longtime girlfriend, parents, adult child, and was active in his church. In addition, the Board has considered the Veteran's risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 percent disability evaluation. See Bankhead v. Shulkin, No. 15-2404, 2017 WL 1131190 (U.S. Vet. App. March 27, 2017); 38 C.F.R. § 4.130. The VA examination reports and clinical records as well, as private medical records, are unremarkable for any risk of self-harm. The Veteran has not been hospitalized since August 2009 following his father's death for suicidal ideation and the record does not show that the Veteran has expressed any self-harm or harm to others. The record reflects that the Veteran was able to maintain numerous interpersonal relationships including his long term girlfriend, his parents, and adult child. This is evidence against a finding of total social impairment. The evidence has also shown that the Veteran has worked full time throughout the appeal at the same place. In November 2016, he reported having missed 60 days from work because he felt too depressed. Sixty days amounts to approximately two months, which is approximately 20 percent of a year, and missing work 20 percent of the year because of the psychiatric disorder is not indicative of total occupational impairment.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's major depressive disorder does not manifest in total occupational and social impairment at any point in the appeal period and a 100 percent disability rating is not warranted. The Veteran's major depressive disorder more nearly approximates occupational and social impairment with deficiencies in most areas, which warrants a 70 percent disability rating and no higher.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating in excess of 70 percent for major depressive disorder at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's psychiatric disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's major depressive disorder resulted in occupational and social impairment, with deficiencies in most areas. The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.130, DC 9434; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of the Veteran's service-connected major depressive disorder, tinnitus, and bilateral hearing loss present an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reported not having any relationship with co-workers and sometimes not understanding instructions or forgetting paperwork, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected major depressive disorder. The November 2015 VA examiner noted that the Veteran's depressive symptom would result in reduced productivity and reliability due to problems with depressed mood, fatigue associated with poor sleep, and anhedonia, however, the also noted that the Veteran was alert and oriented with intact judgment. The VA examiner stated that the Veteran was able to communicate effectively and follow, at least, simple instructions and complete routine tasks. The Veteran's March 2009 performance evaluation from his employment was also "fully successful." The November 2016 VA examination report also indicates that the Veteran is currently employed full-time as a forklift operator for the preceding 13 years, thus a TDIU was not reasonably raised by the record.



ORDER

Entitlement to a disability rating in excess of 70 percent for major depressive disorder is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


